DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 1/18/2022
      Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 9-11 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 2018/0342282).

Regarding independent claim 1, Morgan discloses an apparatus comprising:
a burst detector circuit (Address Detector, figure 2A) configured to determine (address detector is going to determine XADD, figure 2A, also see para.[0036]) whether a current row address received (para.[0036] discloses: sampling signal S2 to latch the current row address XADD at the latch 45 as the HitXAdd1 address) by a memory (memory array figure 1A) is an aggressor row address (para.[0040] discloses: if the row address hitXADD1 is an aggressor address, the row address hitADD2 is a victim address) when the current row address is received at a frequency equal to (see para.[0039] discloses: the row address hitXAddi output from latch circuit 45 in figure 2A can be considered to be the row address XADD of the word line WL having a high access frequency, also see figure 3 shows operation of the refresh address control circuit, also see address below) or greater than a cut-off frequency; and
a Skip logic circuit (483, figure 2D, also see para.[0042] for more detail) configured to pass an active refresh management refresh signal responsive (REFRESH STARVE, figure 2C, logic circuit in figure 2C configured to pass AREF signal, also see para.[0044] discloses: monitoring refresh command request commands, the refresh starve detection circuit 51 may monitor refresh steals via the Rhr signal indicating determine when refresh steal was last performed, also see figure 3 and para.[0052] discloses: when the refresh signal AREF is activated at the time t18, normal refresh carry out) , at least in part (figure 3), to determination of the aggressor row address (see para.[0040] discloses: row address HitXADD, which is the victim address, is the address word line WL which is adjacent to word line WL access by the row address HitXADD1, which is the aggressor address), wherein the active refresh management refresh signal causes a refresh operation to be performed by the memory outside a refresh mode (see para[0026] discloses: the refresh address control circuit 40A supplies a refreshing row address RXADD to the row decoder 12A thereby activating the predetermined word line WL contained in the memory cell array 11, thereby refreshing the information of the corresponding memory cell MC). 

Regarding claim 7, Morgan discloses the limitation of claim 1.
Morgan et al. further disclose further comprising an access counter circuit (REF Counter, figure 2A) configured to count a number of access commands (33, figure 1) and provide the active refresh management refresh signal (AREF, figure 1) when the number of access commands (COM, figure 1) reaches a threshold value (see para.[0052] discloses: the count value of the refresh counter 47 is incremented from rk+1 to rk+2).

Regarding claim 8, Morgan discloses the limitation of claim 7.
Morgan further discloses wherein the access counter circuit comprises: a counter circuit (REF Counter, figure 2A) configured to adjust a count value responsive to the access commands (COM and command input circuit, figure 1); and a pulse generator circuit (Cycle generator, figure 2A), wherein the pulse generator circuit is configured to provide the active refresh management refresh signal (AREF, figure 2A) as a pulse signal (figure 3) when the count value reaches the threshold value (figure 3, also, see para.[0052] discloses: the count value of the refresh counter 47 is incremented from rk+1 to rk+2).

Regarding independent claim 9, Morgan discloses a system comprising: a memory controller (see ABTRACT discloses: A control circuit configured to monitor refresh request commands and perform an action) configured to count a number of activation commands (COM and command input circuit, figure 1A) received by the memory (Memory cell array, figure 1A) and provide an active refresh signal (AREF, figure 1A) when the number of activation commands equals a threshold value (see para.[0053] discloses: if occurrence of predetermined times of access with respect to the SAME word line WL in a predermined prior of time is detected)  ; and a memory comprising: a burst detector (Address Detector, figure 2A)   configured to determine (address detector is going to para.[0036] discloses: sampling signal S2 to latch the current row address XADD at the latch 45 as the HitXAdd1 address)determine XADD, figure 2A, also see para.[0036])  whether a row address received by a memory is an aggressor row address (para.[0040] discloses: if the row address hitXADD1 is an aggressor address, the row address hitADD2 is a victim address) and provide an active burst flag (data bits) responsive to the aggressor row address (para.[0040] discloses: if the row address hitXADD1 is an aggressor address, the row address hitADD2 is a victim address)  and a skip logic circuit (483, figure 2D, also see para.[0042] for more detail)  configured to pass the active refresh signal  responsive(REFRESH STARVE, figure 2C, logic circuit in figure 2C configured to pass AREF signal, also see para.[0044] discloses: monitoring refresh command request commands, the refresh starve detection circuit 51 may monitor refresh steals via the Rhr signal indicating determine when refresh steal was last performed, also see figure 3 and para.[0052] discloses: when the refresh signal AREF is activated at the time t18, normal refresh carry out) to the active burst flag (data bits) and to mask the active refresh signal (AREF, figures 1 and 2) when the burst flag is inactive (when data bits is not stored to memory)

    PNG
    media_image1.png
    111
    967
    media_image1.png
    Greyscale


Regarding claim 10, Morgan discloses the limitation of claim 9,
 Morgan further discloses wherein the memory further comprises an address register (49, figure 2A) configured to store the row address (XADD, figure 2A) responsive to the active burst flag (S2, figure 2A).

Regarding claim 11, Morgan discloses the limitation of claim 10.
wherein the address register (482, figure 2C) is configured to provide the row address (XADD, figure 2A) when the skip logic circuit (483, figure 2C) passes the active refresh signal (AREF, figure 2C).

Regarding claim 17, Morgan discloses a method comprising: receiving a plurality of access requests (figure 1 shows plurality of access request, also see para.[0082]) and a corresponding plurality of row addresses by a memory (XADD, figures 1A and 2A, also para[0018] discloses: The memory cell array 11 is provided with a plurality of word line WL); determining whether a row address of the plurality of row addresses is an aggressor row address based (para.[0040] discloses: if the row address hitXADD1 is an aggressor address, the row address hitADD2 is a victim address), at least in part, on a frequency with which the row address is received by the memory, wherein the row address is determined to be the aggressor row when the frequency is equal (see para.[0039] discloses: the row address hitXAddi output from latch circuit 45 in figure 2A can be considered to be the row address XADD of the word line WL having a high access frequency, also see figure 3 shows operation of the refresh address control circuit)  to or greater than a cut-off frequency of a high-pass filter, and performing a refresh management refresh operation responsive (see figures 2A-2D) to an external refresh management signal (AREF, figure 2A) and the determining the row address (XADD, figure 2A) of the plurality of row addresses is the aggressor row address (see para.[0040] discloses: the row address hitXADD2, which is the victim address, is the address of the word line WL which is adjacent the word line WL accessed by row address hitXADD1, which is the aggressor address).

Regarding claim 18, Morgan discloses the limitation of claim 17.
Morgan further discloses wherein the refresh management refresh operation (47, 48 and 51, figure 2A) is skipped when the plurality of row addresses (XADD, hitXADD1 and hitXADD2, figure 2A) are each received at a frequency below the cut-off frequency (when refresh operation is not activated, frequency of row address must be below cut –off frequency)

Regarding claim 19, Morgan discloses the limitation of claim 17.
Morgan further discloses wherein the frequency is equal to or greater than the cut-off frequency (see para.[0039] discloses: the row address  XADD of the word line WL having a high access frequency) when the row address of the plurality of row addresses (XADD, hitXADD1 and hitZADD2, figure 2A) matches at least one of a plurality of previously received row addresses stored in a plurality of registers of the high-pass filter (482, figure 2C, see para.[0063] discloses: the stage circuit 410 further includes a pass gate 520 to pass through the REQ signal if DONE matches ACK or the DONE signal if DONE does match ACK).

Regarding claim 20, Morgan discloses the limitation of claim 17.
Morgan further discloses wherein the external refresh management signal (AREF, figure 2A) is provided responsive, at least in part, to receiving a number of access requests at the memory (figure 6,also see para.[0082] discloses: the method 1000 may include monitoring refresh request commands received from a controller at a semiconductor device).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2018/0342282) in view of Cheng (US 10,957,376).


Regarding claim 2, Morgan discloses the limitation of claim 1.
However, Morgan is silent with respect to wherein the burst detector circuit is configured to compare the current row address to one or more previously received row addresses, wherein the burst detector circuit is configured to provide an active flag when the current row address matches one or more of the previously received row addresses.
Cheng discloses wherein the burst detector circuit (see claim 5 discloses: an address detector circuit, couple to the refresh controller) is configured to compare the current row address to one or more previously received row addresses, wherein the burst detector circuit is configured to provide an active flag when the current row address matches one or more of the previously received row addresses (see claim 5, discloses: a value of the current row address signal is COMPARED with a value of the previous row address signal stored in the first flip-flop, to output a comparison signal at an output the comparator, wherein address detection circuit generates the detection signal based on the comparison signal).


    PNG
    media_image2.png
    71
    619
    media_image2.png
    Greyscale

Since Morgan and Cheng are both from the same field of endeavor, the purpose disclosed by Cheng would have been recognized in the pertinent art of Morgan.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Cheng to teaching of Morgan for purpose of detecting whether a value of the row address signal is sequentially increased during the refresh operation.


Regarding claim 3, the combination of Morgan and Cheng disclose the limitation of claim 2.
Cheng further disclose wherein the burst detector circuit (Address detection circuit, figure 1) comprises a pulse generator (Internal clock generator, figure 1) configured to provide the active flag as a pulse signal (figures 3A and 3B).

Response to Arguments
Applicant's arguments filed 01/18/2922 have been fully considered but they are not persuasive. 
	Applicant’s main argument is that the prior art does not teach “a burst detector circuit configured to determine whether a current row address received by a memory is an aggressor row address when the current row address is received at a frequency equal to or greater than a cut-off frequency” However, prior art Morgan clearly teach the feature “a burst detector circuit” (par. 0055, refresh starve detection circuit 400), “configured to determine whether a current row address received by a memory is an aggressor row address when the current row address is received at a frequency equal to or greater than a cut-off frequency” (par. 0056, 0057, specifically, DDR4 is the claimed feature “a current row address received by a memory is an aggressor row address when the current row address is received”. Further, Morgan teaches “some specifications allow for “debits” and “credits” on refresh commands. For example, if a controller is busy with accessing the memory, it may delay sending refresh commands and have a refresh “debit” that is made up later The DDR4 specification allows up to eight missed refresh command intervals before the specification is violated. Conversely, if the controller is idle and has time it may send more frequent refresh commands in order to have a refresh “credit” in case the controller becomes busy later, and is unable send the refresh commands at the normal period intervals. The DDR4 specification allows for a credit of up to eight refresh commands. The 16 stage circuits 0-15 410(0-11) and 412(0-3) correspond to an embodiment that allows eight refresh debits before a refresh starve condition is detected and allows a maximum of eight refresh credits to be accounted for”. That is, “eight refresh debits” is the “equal to or greater than a cut-off frequency”, that required to activate the “refresh starve condition” is triggered or detected and activated by the starve detection circuit 400)
	It is further noted that since the refresh command has the frequency of 1 ACK per approximately 7.8 μs, as such, the cut-off frequency can be calculated by 8 multiply by 7.8 μs=62.4 μs (See Morgan, par. 0056). That is the frequency of “refresh starve condition” of the circuit 400.
	Addtionally, another scenario can be also use, with up to 17 refresh cycles, 8 credits and 8 debits, see par. 0076, “[0076] The refresh starve detection 500 may include a series of serially-coupled flip-flops 810(1-5) and logic to perform a row hammer steal if no steal is detected in a defined time period (e.g., a NAND gate 822, NAND gate 824, NOR gate 826, buffer 828, delay 832, inverter 834, latch 836, and NOR gate 838). In some examples, the defined time period may be based on an expected steal of a refresh command for a row hammer receipt time period according to a specification or standard. For example, in DDR4, the expected steal time frequency is once every 8 refresh cycles, and may allow for up to 8 credits for a refresh command. Therefore, the timer may be set to one period longer than an expected stolen refresh frequency plus the number of allowed credits, or 17 refresh cycles. In some examples, the tinier may be set between 130 and 140 μs. In a specific example, the timer may be set to 132.6 or 136.8 μs.”
	The other independent claims 9 and 17 are similarly amended.
Therefore, in view of the above reasons, the Examiner maintains rejections.








Allowable Subject Matter
Claims 4-6 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of a first-in-first-out circuit comprising a plurality of registers each configured to store one of the previously received row addresses; and  comparator circuit configured to compare the current row address with the previously received row addresses and provide an active burst flag to the pulse generator when the current row address matches one of the previously received row addresses, wherein the pulse generator is configured to provide the active flag as the pulse signal responsive to the active burst flag in combination with the other limitations thereof as is recited in the claim.

Regarding claim 5, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of an address storage circuit configured to store the current row address responsive to the active flag and provide an active increment signal, wherein the address storage circuit comprises: a plurality of address registers; and a comparator circuit configured to, responsive to the active flag, compare the current row address to row addresses stored in the plurality of address registers, wherein the comparator circuit is configured to cause the current row address to be stored in one of the plurality of address registers when the current row address does not match the row addresses stored in the plurality of address registers and at least one of the plurality of address registers is not storing a row address in combination with the other limitations thereof as is recited in claim. Claim 6 depend on claim 5.

Regarding claim 12,  the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of a refresh state controller circuit configured to provide a refresh operation type signal to cause a refresh management refresh operation to be performed when the active refresh signal is received from the skip logic circuit; and a refresh address generator circuit configured to generate a refresh address based, at least in part, on the row address provided from the address register responsive to the refresh operation type signal indicating the refresh management refresh operation in combination with the other limitations thereof as is recited in claim. Claim 13 depend on claim 12.

Regarding claim 14, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of a first-in-first-out (FIFO) circuit comprising a plurality of registers configured to store row addresses received by the memory; and a comparator circuit configured to provide the active burst flag when the row address matches at least one of the row addresses stored in the plurality of registers in combination with the other limitations thereof as is recited in claim. Claims 15 and 16 depend on claim 14.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        

/HUAN HOANG/Primary Examiner, Art Unit 2827